DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 May 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2104/0254986 to  Kmit et al. (hereinafter “US1”).
Regarding Claim 2, US1 describes an optical terminal (310, see Fig 8) comprising: a terminal housing (311) defining an interior; an input arrangement (318); an output arrangement (314 and 314’); a drop arrangement (312); a plurality of indexed pass-through fibers (354) indexed between sequential fiber positions at the input arrangement and sequential fiber positions at the output arrangement, at least portions of the indexed pass-through fibers extending through the interior of the terminal housing (see Fig 8); a drop fiber (352) extending from the input arrangement to the drop arrangement, at least a portion of the drop fiber extending through the interior of the terminal housing (see Fig 8); and a plurality of non-indexed pass-through fibers (354’) extending between the input arrangement and the output arrangement without being indexed, at least portions of the non-indexed pass-through fibers extending through the interior of the terminal housing (see Fig 8).
Regarding Claim 5, US1 describes the output arrangement including a first multi-fiber demateable fiber optic connection location (314) and a second multi-fiber multi-fiber demateable fiber optic connection location (314’).
Regarding Claim 6, US1 describes the first and second multi-fiber demateable fiber optic connection locations including ports on the terminal housing (see [0070], [0072]).
Regarding Claim 7, US1 describes the drop arrangement including a single-fiber demateable fiber optic connection location (312).
Regarding Claim 8, US1 describes the single-fiber demateable fiber optic connection location including a port (312) on the terminal housing (see [0071]).
Regarding Claim 9, US1 describes the input arrangement including a cable (“multi-fiber distribution cable”, see [0070]) that includes the indexed pass-through fibers and non-indexed pass-through fibers.
Regarding Claim 10 describes the cable (350 D, 350H) extending outwardly from the terminal housing (310C, 310H, see Fig 9 and [0074]-[0075]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 1 above
Regarding Claim 3, US1 describes the input arrangement including a first multi-fiber demateable fiber optic connection location (318). US1 does not describe the input arrangement including a second multi-fiber demateable fiber optic connection location. However, it is well-known in the art that a multi-fiber cable, such as the cable described by US1 (see [0070]) may be terminated in multiple connectors. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to split the demateable fiber optic connection location of US1 into multiple separate demateable fiber optic connection locations in order to accommodate a well-known cable terminated with multiple connectors.
 Regarding Claim 4, US1 describes the multi-fiber demateable fiber optic connection location including ruggedized multi-fiber optic connectors mounted to ends of tethers (see [0070]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to create both obvious connectors in view of US1 in such a manner. 
Regarding Claim 11, US1 dos not describe the cable extending to an external fanout wherein a first tether extends outwardly from the fanout to a first multi-fiber demateable fiber optic connection location and a second tether extends outwardly from the fanout to a second multi-fiber demateable fiber optic connection location. However, multifiber cables utilizing a fanout with multiple tethers extending to a housing with connection locations is well-known in the art. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use such a well-known cable structure with the terminal of US1. The motivation for doing so would have been to allow for better fiber management from a densely packed multifiber cable to external connection points.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/            Primary Examiner, Art Unit 2874